DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Election/Restrictions
Applicant’s election without traverse of Group II claims, 12-16, in the reply filed on 3/04/2022 is acknowledged.  Claims 17-19 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected inventions, there being no allowable generic or linking claim. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 12-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.  
Regarding Claims 12-16, Claim 12 recites: “the thiol-ene polymer comprising a polymerization product of a monomer combination comprising a first monomer having at least two thiol groups at its terminal end and a second monomer having at least two carbon-carbon unsaturated bond-containing groups at its terminal end . . .”  This recitation is unclear and vague and therefore indefinite whether the ‘at least two thiol 
Claim 13 recites “. . . the polymer host matrix comprises a thiol-ene polymer, a cross-linked or non-cross-linked poly(meth)acrylate, a melamine(meth)acrylate polymer, an epoxy polymer, an epoxy(meth)acrylate polymer, a silicone polymer, a silicon(meth)acrylate polymer, a polyurethane(meth)acrylate, a vinyl polymer, or a combination thereof.”  This recitation is unclear and vague and therefore indefinite whether just the poly(meth)acrylate is cross-linked or non-cross-linked, or whether not only the poly(meth)acrylate but also the melamine(meth)acrylate polymer, an epoxy polymer, an epoxy(meth)acrylate polymer, a silicone polymer, a silicon(meth)acrylate polymer, a polyurethane(meth)acrylate, a vinyl polymer are cross-linked or non-cross-linked.  Therefore, the recitation is indefinite as the recitation of possible elements not properly claimed in the alternative.  Treatment of claims reciting alternatives is not governed by the particular format used (e.g., alternatives may be set forth as "a material 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or 
nonobviousness.
Claims 12-15 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. 2012/0113672, Dubrow et al. (hereinafter “Dubrow”) in view of US 2008/0194721, Arney et al. (hereinafter “Arney”) evidenced by CAS Registry Number: 1112-55-6 (hereinafter referred to as “RN 1112-55-6”), and further evidenced by CAS Registry Number: 7575-23-7 (hereinafter referred to as “RN 7575-23-7”), where both CAS RNs are from Scifinder American Chemical Society (ACS) 2022.  
Regarding Claims 12-15, Dubrow in the entire document particularly in the abstract and ¶s 0011-0015, 0049, 0099, 0102, 0109, 0121-0123, 0125, 0140-0152 and Fig 14c discloses quantum dot (“QD”) films with protective barriers with improved QD encapsulation and matrix materials, where the polymeric matrix surrounding the QDs {reading on plurality of QD of pending Claim 12} is a discontinuous, composite matrix comprising at least two materials {reading on quantum dot-polymer article with quantum dot-polymer composite of polymer host matrix for pending Claim 12}.  From ¶ 0011 the first matrix material comprises amino polystyrene (APS), and the second matrix material comprises an epoxy.  More suitably, the first matrix material comprises polyethyleneimine or modified polyethyleneimine (PEI), and the second matrix material comprises an epoxy.  Suitable methods for preparing the QD phosphor material comprise dispersing a plurality of luminescent nanocrystals in the first polymeric material to form a mixture of the luminescent nanocrystals and the first polymeric material.  The mixture is cured, and a particulate is generated from the cured mixture. Suitably, a cross-linker is added to the mixture prior to the curing. In exemplary embodiments, the particulate is generated by grinding the cured mixture. The particulate is dispersed in the second polymeric material to generate the composite matrix, and the materials are formed into a film and cured.   
{reading on pending Claim 13}, acrylates, norborene, polyethylene, poly(vinyl butyral):poly(vinyl acetate), polyurea, polyurethanes; silicones and silicone derivatives including, but not limited to, amino silicone (AMS) {reading on pending Claim 13}, polyphenylmethylsiloxane, polyphenylalkylsiloxane, polydiphenylsiloxane, polydialkylsiloxane, silsesquioxanes, fluorinated silicones, and vinyl and hydride substituted silicones; acrylic polymers and copolymers formed from monomers including, but not limited to, methylmethacrylate, butylmethacrylate, and laurylmethacrylate; styrene-based polymers such as polystyrene, amino polystyrene (APS), and poly( acrylonitrile ethylene styrene) (AES); polymers that are crosslinked with difunctional monomers, such as divinylbenzene; cross-linkers suitable for cross-linking ligand materials, epoxides which combine with ligand amines (e.g.,APS or PEI ligand amines) to form epoxy, and the like.
From ¶s 0123, 0125 and 0133 the QDs used can be embedded in a polymeric matrix (or other matrix material) using any suitable method, for example, mixing the nanocrystals in a polymer and casting a film, mixing the nanocrystals with monomers and polymerizing them together, mixing the nanocrystals in a sol-gel to form an oxide, or any other method known to those skilled in the art.  A discontinuous or multi-phase encapsulation material is preferred so that the QDs are protected in domains of a for pending Claim 14}.  
From ¶s 0099, 0102, 0109, 0121-0123, 0125, 0140-0141, 0145, 0152 and Fig 14c the luminescent nanocrystals can be made from a material impervious to oxygen, thereby simplifying oxygen barrier requirements and photostabilization of the QDs in the QD phosphor material. In exemplary embodiments, the luminescent nanocrystals are coated with one or more organic polymeric ligand material and dispersed in an organic polymeric matrix comprising one or more matrix materials, as discussed in more detail below. The luminescent nanocrystals can be further coated with one or more inorganic layers comprising one or more material such as a silicon oxide, an aluminum oxide, or a titanium oxide (e.g., SiO2, Si2O3, TiO2, or Al2O3), to hermetically seal the QDs.  
From ¶s 0102 and 0106 the QDs of the present invention are preferably coated with one or more ligand coatings, embedded in one or more matrix materials, and/or sealed by one or more barrier layers.  Such ligands, matrix materials, and barriers can provide photostability of the QDs and protect the QDs from environmental conditions including elevated temperatures, high intensity light, external gasses, moisture, and other harmful environmental conditions.  Suitable ligands include, e.g., polymers, glassy 
From ¶s 0140-0150 in preferred embodiments, the QD film comprises one or more barrier layers disposed on either one or both sides of the QD phosphor material layer. Suitable barrier layers protect the QDs and the QD phosphor material from environmental conditions such as high temperatures, oxygen, and moisture. Suitable barrier materials include non-yellowing, transparent optical materials which are hydrophobic, chemically and mechanically compatible with the QD phosphor material, exhibit photo- and chemical-stability, and can withstand high temperatures. Preferably, the one or more barrier layers are index-matched to the QD phosphor material. In preferred embodiments, the matrix material of the QD phosphor material and the one or more adjacent barrier layers are index-matched to have similar refractive indices. The barrier layers are suitably solid materials, and can be a cured liquid, gel, or polymer. The barrier layers can comprise flexible or non-flexible materials, depending on the particular application.  Barrier layers are preferably planar layers, and can include any suitable shape and surface area configuration, depending on the particular lighting application. In preferred embodiments, the one or more barrier layers will be compatible with laminate film processing techniques, whereby the QD phosphor material is 2, Si2O3, TiO2, or Al2O3
However Dubrow does not expressly disclose that the barrier layer of a substrate with a first layer of an oxidation product of polysilazane and a second layer of thiol-ene polymer.  
Arney directed as is Dubrow from the disclosures of Arney in the abstract and at ¶s 0002, 0007, 0019-0028, 0052, 0063-0064, 0076-0080, 0089, 0094 to a multi-photon reactive composition such as with semiconductor nanoparticles such as quantum dots with quantum dots composition comprises an ethylenically unsaturated liquid polysilazane precursor, a multi-functional thiol additive, a multi-ethylenically-unsaturated additive different from the polysilazane, and a multi-photon photocuring composition comprising at least one multi-photon photosensitizer like the quantum dots, and optionally one or both of an electron acceptor and an electron donor to provide ceramic-based microstructures as, for example, high temperature resistant materials, including devices such as micro-optics systems that can be used independently or integrated into other systems.  The polysilazane or polysiloxazane-containing compositions provide ceramic-based microstructures for, for example, high temperature electronics, telecommunications.  From ¶s 0007-0008-0027 single photon polymerization techniques have been used to form patterned pre-ceramic polymer microstructures using thiol-ene chemistry including polysilazanes. Two-photon polymerization of polymer nanocomposites has been used to pattern 3D silica microstructures.  The multi-photon reactive composition comprises a) an ethylenically unsaturated liquid polysilazane precursor,  b) a multi-functional thiol additive, c) a multi-functional ethylenically unsaturated additive different from the for pending Claim 15}.  From ¶ 0052 useful polysilazanes all of which can be random, alternating, or block polymers, include those linear polysilazanes generally represented by Formula I 
    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale
, where wherein R1 and R2 are independently H, a linear, branched, or cyclic aliphatic 1 and R2, taken together, may form a ring having less than 8 carbon atoms; R3 and R5 are independently H, a linear or branched alkyl group having less than 7 carbon atoms, or a linear or branched heteroalkyl group having less than 7 carbon atoms; R4 is an ethylenically unsaturated group; a and b represent mole fractions such that the sum of a and b is 1, b is greater than zero, and preferably a is greater than b.  Given with R1 and R2 are independently H, a linear, branched, or cyclic aliphatic group having less than 9 carbon atoms {reading on R1 and R2 as independently H or aliphatic hydrocarbon group for Chemical Formula 1 of pending Claim 12} and with R3 as hydrogen, then unit “a” reads on Chemical Formula 1 of pending Claim 12.  
From Example 1 and ¶ 0111 the curing a thiol-ene preceramic composition is from a composition prepared by dissolving bistrichloromethyltriazine (BTCMT) (0.040 g), and Dye 1 (0.019 g) in dichloromethane (0.54 g) in a brown bottle (10 ml) followed by the addition of VL20 (42.00 g), tetravinylsilane (0.075 g), evidenced by RN 1112-55-6 as having a structure of 
    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale
with vinyl groups {as at least two carbon-carbon unsaturated bond-containing groups at terminal ends reading on the second monomer of pending Claim 12}, and pentaerythritol tetra (3-mercaptopropionate (PETMP) (1.0 g).  The latter is evidenced by RN 7575-23-7 
    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale
{reading on at least two thiol groups at terminal ends for the first monomer of pending Claim 12}  The mixture is then placed in an orbital shaker (VWR, Model DS-500) for 10 min to give a solution. Several drops of this mixture are placed on a clean glass microscope slide between two strips of adhesive tape that are adhered to each slide approximately 1 cm apart.  A glass cover slip is then placed over the mixture.  Two-photon polymerization is performed using a diode pumped Ti:sapphire laser (Spectra-Physics, Mountain View, Calif.) operating at a wavelength of 800 nm, nominal pulse width 45 fs, pulse repetition rate of 80 MHz, and beam diameter of approximately 1.5 mm. The threshold writing speed is the maximum scan speed at a given average power that provides a polymerized structure {reading on polymerized product of a monomer combination of first and second monomers for pending Claim 12} that remains intact following the development step described below.  Following exposure of the sample to the laser, the sample is developed. The glass slide is washed with acetone to remove unpolymerized poly(vinylsilazanes).  After the glass slide is dried in air at room temperature, it is examined using an optical microscope. Writing speeds in the range of 0.5 to 3.0 millimeters per second are realized.
From ¶ 0094 prior to exposure to multi-photon curing, the resulting photoreactive compositions can be coated on a substrate, if desired, by any of a for pending Claim 12}. The substrate can optionally be pre-treated with a primer (for example, silane coupling agents) to enhance adhesion of the photoreactive composition to the substrate.  
From ¶s 0101-0104 the resulting structures can have any suitable size and shape, but the method of the invention is particularly well suited for adding a microstructure to a microstructured surface of an article. The structures can be formed on the surface of the article, or within or on a feature of the surface.  The photopatterned structure can be thermally treated (pyrolysis) to convert the pre-ceramic polymer to a ceramic material. Following the polymerization reaction, the resultant polymeric material is typically pyrolyzed to form the ceramic material for pending Claim 12}. For example, depending on the conditions employed for the thermal treatment, amorphous or crystalline structures can be obtained.  After sintering, the structure has a substantially inorganic composition and dimensions that are smaller than prior to the sintering step.  Such structures are high temperature resistant materials including patterned ceramic devices such as micro-optics systems that can be used independently or integrated into other systems, such as microelectromechanical systems.  Ceramics that can resist high temperatures are a good alternative to conventional polymeric material because of their superior thermal properties, corrosion and chemical resistance, high modulus, and hardness {reading on barrier layers for pending Claim 12}. 
In accordance with MPEP § 2144.06 “Art Recognized Equivalence for the Same Purpose” "It is prima facie obvious to substitute equivalents, motivated by the reasonable expectation that the respective species will behave in a comparable manner or give comparable results in comparable circumstances." In re Ruff 118 USPQ 343; In re Jeze/158 USPQ 99; "the express suggestion to substitute one equivalent for another need not be present to render the substitution obvious." In re Font, 213 USPQ 532.  In the alternative in accordance with MPEP § 2144.06 “ “It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been individually taught in the prior art.” In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072  pending Claim 12.  
Applicants are reminded regarding the wording of pending Claim 12 “disposed in such a manner” that "product-by-process claims are not limited to the manipulations of the recited steps, only the structure implied by the steps." See MPEP 2113.  Even though product-by-process claims are limited and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior art product was made by a different process. In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985).  In accordance with MPEP § 2113 I the structure implied by the process steps should be considered when assessing the patentability of product-by-process claims over the prior art, especially where the product can only be defined by the process steps by which the product is made, or where the manufacturing process steps would be expected to impart distinctive structural characteristics to the final product. See, e.g., In re Garnero, 412 F.2d 276, 279, 162 USPQ 221, 223 (CCPA 1979) (holding "interbonded by interfusion" to limit structure of the claimed composite and noting that terms such 
One of ordinary skill in the art before the effective filing of the pending patent application would have considered it prima facie obvious as for example at least under rationale G of MPEP § 2141 III and 2143 I G to have from Dubrow a quantum dot film lighting device composite article with a quantum dot polymer composite host matrix for the dispersed quantum dots and two barrier layers one of silicon oxide and another of silicon containing polymers with a substrate, as afore-described, where from Arney a heat, corrosion or oxidation, chemical resistant or moisture resistant polysilazane thiol-ene coating used with quantum dots is used with or for the two barrier layers contacting each other as in Fig 14 c of Dubrow, as afore-described motivated to have in addition to properties involving oxidation and moisture resistance of corrosion and chemical resistance additional barrier properties of heat resistance and hardness for scratch resistance as for Claims 12-15.  Furthermore the combination of Arney with Dubrow has a reasonable expectation of success to one skilled in the art .   
Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Dubrow in view of Arney further in view of the article entitled “Preparation and Gas Barrier Characteristics of Polysilazane-Derived Silica Thin Films Using Ultraviolet Irradiation”, Ohishi et al. Materials Sciences and Applications 5 105-111 (2014) (hereinafter referred to as “Ohishi”, provided by Applicants.)  
Regarding Claim 16 Dubrow in view of Arney is applied as to Claim 1, however Dubrow as modified does not expressly disclose a ratio of Si-O moiety to Si-H moiety for the oxidation product of the polysilazane and thiol-ene barrier layers.  
Ohishi discloses in the abstract gas barrier film formation technique using simultaneous photo-irradiation and heat-treatment has been researched on alicyclic polyimide film coated with a polysilazane solution.  From Id a fine SiO2 thin film on polyimide film was formed at low temperatures, which greatly improved the substrate's gas barrier characteristics by this technique. The values of gas barrier characteristics depended on the substrate temperature at the time of photo-irradiation. For photo-irradiated thin film heat-treated to 150°C, the water vapor transmission rate and oxygen transmission rate fell below the equipment measurement limit of 0.02 g/m2/day and 0.02 cm3/m2/day, respectively.  Ohishi divulges at Fig. 1 and § 3.1 that the only heat-treated samples showed NH (near 3300 cm-1), SiH (near 2200 cm-1), and SiNSi (near 800 cm-1) absorption peaks directly after thin-film formation, suggesting a film structure having Si-N bonds. 
One of ordinary skill in the art before the effective filing of the pending patent application would have considered it prima facie obvious as for example at least under rationale G of MPEP § 2141 III and 2143 I G to have from Dubrow as modified a quantum dot film lighting device composite article with a quantum dot polymer composite host matrix for the dispersed quantum dots and two barrier layers contacting each other one of silicon oxide from multiphoton photocuring and heating of polysilazane along with thiol-ene coating used with quantum dots, as afore-described for Claim 1, where from Ohishi the ratio of the Si-O moiety to the Si-H moiety overlaps with 0.1 to 15 and 2 to 13 from the photocuring with heat curing motivated to have values of gas barrier characteristics depending on the substrate temperature at the time of photo-irradiation like photo-irradiated thin film heat-treated to 150°C, a water vapor transmission rate and oxygen transmission rate below the equipment measurement limit of 0.02 g/m2/day and 0.02 cm3/m2/day, respectively, to have the barrier layer of Claim 16.  Furthermore the combination of Ohishi with Dubrow as modified has a reasonable expectation of success to one skilled in the art because both Ohishi and Dubrow as modified have polysilazane photocured and heat cured.     
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNETH J STACHEL whose telephone number is (571)270-3466.  The examiner can normally be reached on 8:30 to 5:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Callie Shosho can be reached on 571-272-1123.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KENNETH J STACHEL/Primary Examiner, Art Unit 1787